                   IN THE DISTRICT COURT OF THE UNITED STATES

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                    GREENVILLE DIVISION


Pamela Colleen Pear,                        )
                                            )       Civil Action No. 6:18-2307-BHH-KFM
                             Plaintif f,    )
                                            )       REPORT OF MAGISTRATE JUDGE
          vs.                               )
                                            )
Andrew M. Saul,                             )
Commissioner of Social Security,            )
                                            )
                             Defendant.     )
                                            )
                This case is before the court for a report and recommendation pursuant to

Local Civil Rule 73.02(B)(2)(a) (D.S.C.), concerning the disposition of Social Security cases

in this District, and Title 28, United States Code, Section 636(b)(1)(B).1 The plaintiff brought

this action pursuant to Section 1631(c)(3) of the Social Security Act, as amended (42

U.S.C. 1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social

Security denying her claim for supplemental security income benefits under Title XVI of the

Social Security Act.

                             ADMINISTRATIVE PROCEEDINGS

                The plaintiff protectively filed an application for supplemental security income

(“SSI”) benefits on August 21, 2014, alleging disability commencing August 1, 2014. The

application was denied initially and on reconsideration by the Social Security Administration.

On July 29, 2015, the plaintiff requested a hearing. The administrative law judge (“ALJ”),

before whom the plaintiff and Dawn Bergren, an impartial vocational expert, appeared

during a hearing on February 15, 2017, considered the case de novo, and on August 16,

2017, found that the plaintiff was not under a disability as defined in the Social Security Act,


1
 A report and recommendation is being filed in this case in which one or both parties
declined to consent to disposition by the magistrate judge.
as amended (Tr. 18-28). The ALJ's finding became the final decision of the Commissioner

of Social Security when the Appeals Council denied the plaintiff’s request for review on July

28, 2018 (Tr. 1-5). The plaintiff then filed this action for judicial review.

              In making the determination that the plaintiff is not entitled to benefits, the

Commissioner has adopted the following findings of the ALJ:

              (1)     The claimant has not engaged in substantial gainful
              activity since August 21, 2014, the application date (20 C.F.R.
               § 416.971 et seq.)

              (2)   The claimant has the following severe impairments:
              cerebrovascular accident (CVA), a history of deep vein
              thrombosis (DVT), and Factor C coagulation disorder (20
              C.F.R. § 416.920(c)).

              (3)    The claimant does not have an impairment or
              combination of impairments that meets or medically equals the
              the severity of one of the listed impairments in 20 C.F.R. Part
              404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925
              and 416.926).

              (4)     After careful consideration of the entire record, the
              undersigned finds that the claimant has the residual functional
              capacity to perform light work as defined in 20 C.F.R. §
              416.967(b) except the claimant would need to alternate
              between sitting and standing every 30 minutes, provided she is
              not off task. She could never operate foot controls with her
              right leg; never climb ladders, ropes, or scaffolds; occasionally
              climb ramps and stairs; occasionally balance on flat, dry, and
              level surfaces, but never on wet or uneven surfaces. She
              would need to utilize both hands to handle objects greater than
              10 pounds. She should never be exposed to open, moving,
              mechanical parts or hazardous machinery and never be
              exposed to unprotected heights. She can read ordinary
              newspaper or book print and avoid normal hazards in the
              workplace. She would be absent from work 1 day per month.

              (5)   The claimant is unable to perform any past relevant work
              (20 C.F.R. § 416.965).

              (6)    The claimant was born on January 2, 1967, and was 47
              years old, which is defined as a younger individual age 18-49,
              on the date the application was filed.          The claimant



                                               2
              subsequently changed age category to closely approaching
              advanced age (20 C.F.R. § 416.963).

              (7) The claimant has a limited education and is able to
              communicate in English (20 C.F.R. § 416.964).

              (8)    Transferability of job skills is not material to the
              determination of disability because using the Medical-
              Vocational Rules as a framework supports a finding that the
              claimant is “not disabled,” whether or not the claimant has
              transferable job skills (See SSR 82-41 and 20 C.F.R. Part 404,
              Subpart P, Appendix 2).

              (9)     Considering the claimant’s age, education, work
              experience, and residual functional capacity, there are jobs that
              exist in significant numbers in the national economy that the
              claimant can perform (20 C.F.R. § 416.969, 416.969(a)).

              (10) The claimant has not been under a disability, as defined
              in the Social Security Act, since August 21, 2014, the date the
              application was filed (20 C.F.R. § 416.920(g)).

              The only issues before the court are whether proper legal standards were

applied and whether the final decision of the Commissioner is supported by substantial

evidence.

                                     APPLICABLE LAW

              Under 42 U.S.C. § 1382c(a)(3)(A), (H)(i), as well as pursuant to the

regulations formulated by the Commissioner, the plaintiff has the burden of proving

disability, which is defined as an “inability to do any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. § 416.905(a).

              To facilitate a uniform and efficient processing of disability claims, the Social

Security Act has by regulation reduced the statutory definition of “disability” to a series of

five sequential questions. An examiner must consider whether the claimant (1) is engaged

in substantial gainful activity, (2) has a severe impairment, (3) has an impairment that meets

                                               3
or medically equals an impairment contained in the Listing of Impairments found at 20

C.F.R. Pt. 404, Subpt. P, App. 1, (4) can perform his past relevant work, and (5) can

perform other work. Id. § 416.920. If an individual is found not disabled at any step, further

inquiry is unnecessary. Id. § 416.920(a)(4).

              A claimant must make a prima facie case of disability by showing he is unable

to return to his past relevant work because of his impairments. Grant v. Schweiker, 699

F.2d 189, 191 (4th Cir. 1983). Once an individual has established a prima facie case of

disability, the burden shifts to the Commissioner to establish that the plaintiff can perform

alternative work and that such work exists in the national economy. Id. (citing 42 U.S.C. §

423(d)(2)(A)). The Commissioner may carry this burden by obtaining testimony from a

vocational expert. Id. at 192.

              Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner's

denial of benefits. However, this review is limited to considering whether the

Commissioner's findings “are supported by substantial evidence and were reached through

application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

“Substantial evidence” means “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion; it consists of more than a mere scintilla of evidence

but may be somewhat less than a preponderance.” Id. In reviewing the evidence, the court

may not “undertake to re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the [Commissioner].” Id. Consequently, even if the court

disagrees with Commissioner’s decision, the court must uphold it if it is supported by

substantial evidence. Blalock v. Richardson, 483 F.2d 773, 775 (4 th Cir. 1972).

                                 EVIDENCE PRESENTED

              The plaintiff was born on January 2, 1967, and was 47 years old on the date

the application was filed (August 21, 2014) and 50 years old on the date of the ALJ’s



                                               4
decision (August 16, 2017). She attended school through the eleventh grade and has past

relevant work as a kitchen helper, short order clerk, and waitress (Tr. 80,190).

              On August 20, 2014, the plaintiff presented to Nason Medical Center with left

leg swelling and knee pain for two days. Her blood pressure was 133/82. She had

tenderness with mild edema to the medial aspect of the mid left thigh extending to the

popliteal fossa. She was assessed with left leg pain and swelling and deep vein thrombosis

(“DVT”). She had an ultrasound that was positive for DVT. She was referred to Gordon

Thompson, M.D. (Tr. 257-78).

              On August 28, 2014, the plaintiff was prescribed Lovenox and warfarin for

DVT at Palmetto Primary Care (Tr. 381-82).

              The plaintiff was admitted to Trident Medical Center on September 7 through

9, 2014. She was found to have had a stroke after she presented with left-sided facial

droop and weakness. An MRI confirmed a right lacunar ischemic infarct. She underwent

CT angiography of head and neck, carotid doppler, and echocardiogram, which showed no

acute sources of clot. Home health physical therapy was recommended. Discharge

diagnoses were acute cerebral vascular accident (“CVA”), diabetes mellitus, DVT,

uncontrolled hypertension, and hyperlipidemia. At discharge, she continued to have 4/5

residual left-sided weakness and facial droop but overall improvement. The discharging

physician recommended she follow up with outpatient medical appointments and comply

with her medication regimen. He also recommended she exercise, quit smoking, and limit

caffeine intake. Within a week, hospital physicians described her CVA as resolved (Tr.

285-90, 314-15, 331-37, 365, 484).

              In a function report dated September 15, 2014, the plaintiff described her daily

activities as caring for her medical needs, eating breakfast, cleaning, and straightening the

house if she was expecting company. Although she claimed she needed assistance with

personal care, she could prepare simple and multi-course meals. She could mow her lawn,

                                              5
but it tired her out. She cleaned every other day, did her laundry on the weekends, and

mowed the lawn with assistance every other weekend. The plaintiff shopped in stores for

clothing for herself and for her children and for personal items. Her hobbies included

watching television, sewing, and fixing her children’s hair if her hands were not painful. The

plaintiff’s social activities included talking on the telephone and walking to a friend’s house

to visit about once a week. She did not indicate that she used a cane (T r. 204-11).

              On October 13, 2014, the plaintiff reported to Dr. Thompson that she had

balance issues and pain in her left leg from DVT. Disability paperwork was completed for

short term disability due to pain in her leg. Dr. Thompson noted that the paperwork asked

if the condition was permanent, to which he replied that it was short term. She had pain

with prolonged standing but was encouraged to become “MORE active.” On examination,

she had decreased pulse in left foot and a potential pre-ulcerative callous on her heel. Dr.

Thompson assessed improving DVT, pain in limb, and new peripheral vascular disease (Tr.

362-63).

              On January 7, 2015, at the state agency’s request, Adebola Rojugbokan,

M.D., evaluated the plaintiff in a consultative neurological examination. The plaintiff had

an acute stroke and complained of residual weakness and falls. She reported she was

unable to work due to weakness on one side of the body and could not perform the kind of

work she used to do. Her blood pressure was 150/90. She walked with a slightly antalgic

gait with a limp favoring the right leg. She had normal ability to use her hands and arms

with grip strength of 4/5 on the right and 5/5 on the left. Sensation was intact but decreased

on the right side. She had slight muscular weakness on the right lower extremity about 4/5,

and 5/5 strength in the left lower extremity. She had difficulty tandem walking but was able

to perform heel-to-shin with the left but was abnormal on the right. Finger to nose

movement was slightly diminished on the right. Overall, the plaintiff’s physical examination

was normal on the left side but slightly abnormal on the right side. Dr. Rojugbokan

                                              6
observed that the plaintiff did not use an assistive device for ambulating. Dr. Rojugbokan

assessed DVT, insulin-dependent diabetes, high blood pressure, hyperlipidemia, and

history of stroke with right-sided weakness. She also smoked. Dr. Rojugbokan stated that

the plaintiff had no problems sitting, was able to stand for about ten to 15 minutes, and had

difficulty lifting or carrying any object with the right hand (Tr. 342-45).

                On January 15, 2015, the plaintiff was evaluated by Timothy Beatty, D.O., at

Trident Medical Center for lightheadedness that had lasted three days. She reported

chronic balance problems and high blood pressure. She was on Xarelto and had recently

started hypertensive medications. Her blood pressure was 188/110. The plaintiff had

normal extremities, normal back, intact cranial nerves, normal speech, and no motor or

sensory deficits. The plaintiff’s glucose was 307. Due to a history of a headache and

dizziness, a CT scan of her head was ordered that showed a history of a CVA but no acute

abnormalities. She was diagnosed with uncontrolled diabetes mellitus and hypertension

(Tr. 421-27).

                On January 23, 2015, state agency medical consultant Isabella McCall, M.D.,

opined that the plaintiff could occasionally lift and carry 20 pounds, frequently lift and carry

ten pounds, stand and/or walk for a total of four hours, sit about six hours in an eight-hour

day, frequently push and pull with the right upper and lower extremities, and had postural,

manipulative, and environmental limitations (Tr. 96-99).

                On January 28, 2015, the plaintiff followed up with Dr. Thompson. On

examination, the right arm and leg had globally decreased strength.               She had no

neurological focal signs. She was unable to lift the right arm above her head and had poor

grip strength. Dr. Thompson noted that she was not following her diet for her glucose levels

and was not monitoring her blood sugars. In addition, Dr. Thompson noted that the

plaintiff’s lack of exercise, smoking, and medication non-compliance aggravated her



                                               7
hypertension. She was also not taking Xarelto for blood clots. She was referred to physical

therapy for her right arm and leg (Tr. 356-58).

              On March 17, 2015, the plaintiff saw Dr. Thompson for followup. She stated

that her CVA was resolved and improving. She further reported that she could not perform

physical activity for over two hours at a time and that she had recently quit smoking. Dr.

Thompson referred the plaintiff to a pulmonologist (Tr. 351-53). On the same date, Dr.

Thompson reported on a physician statement for the South Carolina Department of Social

Services (“DSS”) that the plaintiff’s disability, which included CVA, diabetes, peripheral

vascular disease, and DVT, was not permanent, but was expected to last six months. He

reported she was unable to work or participate in any activities to prepare for work. She

was able to sit, push/pull, keyboard, or lift and carry for four hours per day. She could stand,

walk, climb stairs/ladders, knee/squat, or bend/stoop for two hours per day (Tr. 402-05).

              On April 5, 2015, Dr. Thompson completed a physician report for family court.

He reported that the plaintiff was being treated for CVA, diabetes, peripheral vascular

disease, and DVT. He stated she was not able to work at her usual occupation. He

considered her to be partially and permanently disabled. He reported she was unable to

stand for long periods and had weakness and shortness of breath (Tr. 406).

              On April 15, 2015, the plaintiff followed up with Dr. Thompson. She reported

continued weakness after CVA and inability to perform physical activity over two hours at

a time. On examination, she had right arm and leg decreased strength, poor grip, and

inability to lift her right arm above her head. She had normal extremities, a normal back

with full range of motion, and a normal gait. Dr. Thompson noted that she was currently

partially and likely permanently disabled from her CVA (Tr. 567-69). The plaintiff continued

followup with Dr. Thompson through October 2015 for hypertension, diabetes, and

hemoptysis (Tr. 535-56).



                                               8
                In a function report dated April 19, 2015, the plaintiff reiterated much of her

September 2014 function report, but also noted she cared for her two small children. She

prepared only simple meals, did not socialize, and was recently prescribed a cane (Tr.

222-28).

                On May 15, 2015, state agency medical consultant Stephan Wissman, M.D.,

opined that the plaintiff could occasionally lift and carry 20 pounds, frequently lift ten

pounds, stand and/or walk for a total of six hours and sit about six hours in an eight-hour

day, frequently push and pull with the right upper and lower extremities, and had postural,

manipulative, and environmental limitations (Tr. 109-112).

                On September 29, 2015, the plaintiff saw Dr. Thompson for followup of

hypertension. Dr. Thompson noted that response to medication had been good, but the

plaintiff was not at goal. He spent most of the visit counseling the plaintiff as she “had been

very non-compliant” (Tr. 543-44).

                On November 3, 2015, the plaintiff reported to Dr. Thompson she was not

able to sit or stand for long periods or walk long distances. Residual effects from CVA were

poor handwriting, spelling issues, and frequent falls. She had numbness in the right

shoulder and hand. She reported taking Xarelto “every other day or so.” He stated that the

plaintiff was “currently fully disabled,” but he hoped for improvement, “stop smoking

compliance with all meds - dm, htn, lipids - a must for any hope of . . . quality of life.” Dr.

Thompson also opined on disability forms that the plaintiff was capable physically of

attending class to learn a new vocation that did not require standing or great physical effort

(Tr. 535-36).

                On October 16, 2016, the plaintiff was admitted to Trident Medical Center for

left leg numbness and suspected stroke. She presented with left leg paresthesia and

difficulty ambulating for four days that had resolved. She reported intermittent compliance

with medications except Xarelto, which she reported she took diligently. An MRI showed

                                               9
multiple old infarcts presumably due to lipohyalinosis, a cerebral small vessel disease. She

had poorly controlled diabetes and hypertension for which medications were adjusted. Her

attending physician noted that the plaintiff had “ongoing strokes since her last admission

despite reportedly being on Xarelto.” Discharge diagnosis was left leg numbness (Tr.

479-83).

               On October 20, 2016, the plaintiff followed up with Dr. Thompson for difficulty

walking and for DSS paperwork. She reported peripheral neuropathy from poorly controlled

diabetes. Dr. Thompson noted poor compliance with hypertension and “poor control” of

diabetes. Dr. Thompson “noted multiple times that [the plaintiff] was counseled re:

medication compliance and smoking cessation” (Tr. 532).

               On November 1, 2016, Dr. Thompson reported the plaintiff still had ataxia and

used a cane to walk. She was regularly checking her blood sugars, five times per day, and

Dr. Thompson noted that she was “DOING GREAT.” She reported losing her balance since

her September 2014 CVA, experiencing hand fatigue during fine motor and gripping, and

feeling right shoulder and hand numbness and pain. Dr. Thompson noted that the plaintiff

still had ataxia and used a can to walk but was “doing much better with her compliance” (Tr.

529). Dr. Thompson observed that the plaintiff had normal musculoskeletal range of

motion; normal sensation in her feet; normal strength; normal finger-to-nose testing; and

some right upper extremity weakness (Tr. 530).

               On November 2, 2016, Dr. Thompson completed another DSS physician

statement indicating that the plaintiff’s disability was permanent, and she was unable to

work or participate in activities to prepare for work. He opined she had the capacity for a

maximum of two hours per day to sit, stand, walk, climb stairs/ladders, kneel/squat,

bend/stoop, push/pull and lift/carry. He noted that she needed to lay down often and “can’t

really sit to type” (Tr. 522-23).



                                              10
              At the hearing held on February 15, 2017, the plaintiff testified that she had

worked in the past at a fast food restaurant as a cook and at a diner-type restaurant where

she did both kitchen and janitorial work. She was 50 years old at the time of the hearing.

She reported that she had lost about 30 pounds since her health trouble started. She lived

with her two of her eight children, ages nine and 11. She did not drive because her license

had been revoked. She relied on her brother to take her shopping. She cooked mostly

simple, microwave meals for herself and her children, because she could not stand long

enough to prepare “an actual meal.” Her family helped to pay her rent, for groceries, and

for medication. Due to vision problems, she had difficulty reading. She also had difficulty

writing since her stroke (Tr. 47-63).

              Between 2009 and 2011, the plaintiff stopped working in order to care for her

children. In a normal day, the plaintiff would get her children on their way to school, eat

breakfast, and get back in bed to sleep or watch television. She tired easily. She admitted

that she did not take her medications regularly. She stated she understood that her blood

pressure was causing her strokes, but there was a long time over the course of the relevant

period where she was not taking her medications. She testified that her failure to take

medication was sometimes due to memory and sometimes it was because she relied on

other people to take her to the pharmacy. She claimed that her family could not get her

medicine for her, or she did not have the funds to pay for it. She testified that her blood

pressure medicine cost four dollars. She testified she had quit smoking, and she reported

compliance with her diabetes medication (Tr. 67-75). The plaintiff explained that her inability

to stay on her feet was a major barrier to working. She stated that she became dizzy easily.

She used a cane and a rolling walker for balance (Tr. 77-78).

              The vocational expert classified the plaintiff’s past relevant work as follows:

kitchen helper - medium, unskilled work (heavy as performed by the plaintiff); short order

cook - light, semi-skilled work; and waitress - light, semi-skilled work (Tr. 80). The ALJ

                                              11
described a hypothetical worker of the plaintiff’s age, education, and work experience who

was limited to light work, but needed to alternate between sitting and standing every 30

minutes, could never operate foot controls with the right leg, could never climb ladders,

ropes, or scaffolds, could occasionally climb ramps or stairs, occasionally balance on dry

level surfaces, required the use of both hands to lift anything greater than ten pounds, and

should never be exposed to hazardous machinery or heights. The worker would also be

absent from work one day per month (Tr. 82-83).

              The vocational expert testified that this would preclude the plaintiff’s past

relevant work, but identified other light, unskilled work that accommodated such limitations:

small parts assembler (22,000 positions in the United States), electronics worker (10,000

positions in the United States), and laundry folder (98,000 positions in the United States).

Due to the limitations in sitting and standing, however, the vocational expert reduced the

numbers by 75 percent (Tr. 83). The vocational expert testified that the jobs identified were

“bench work,” meaning that a stool would likely be available for the worker to sit and stand

at will. The need for a cane to ambulate to and from the work station would not impact the

jobs discussed. If the worker was limited to lifting a maximum of ten pounds, all light work

would be precluded (Tr. 84-85).

              The ALJ re-posed her earlier hypothetical, except the worker would be limited

to sedentary work. The vocational expert testified that sedentary work would require being

seated for 60 minutes at a time, so the need to stand after 30 minutes would preclude

sedentary work. If the worker needed to stand for only five minutes per hour, then

sedentary work would be available. The vocational expert identified the occupations of

order clerk (approximately 19,000 positions), charge account clerk (approximately 16,000

positions), and document preparer (approximately 103,000 positions). The need for one

or two additional, scheduled 15 minute breaks per day would not preclude the previously

identified sedentary occupations. If the worker was absent two or more days per month,

                                             12
all work would be eliminated. Likewise, if the worker was off-task 15 percent of the day or

more, all work would be eliminated. The vocational expert testified that her testimony was

consistent with the Dictionary of Occupational Titles (“DOT”) with the exception of the

sit/stand option, use of a cane, and off-task behavior, which the vocational expert based on

her training, education, and experience in job placement (Tr. 86-89).

                                        ANALYSIS

              The plaintiff argues that the residual functional capacity (“RFC”) assessment

is not based on substantial evidence, and the ALJ erred by (1) giving only partial weight to

the opinion of consultative examiner Dr. Rojugbokan, (2) failing to give proper weight to the

opinions of treating physician Dr. Thompson, and (3) failing to properly consider her

subjective complaints (doc. 16 at 8-14).

Residual Functional Capacity

              The regulations provide that a claimant’s RFC is the most that she can still do

despite her limitations. 20 C.F.R. § 416.945(a). It is the ALJ’s responsibility to make the

RFC assessment, id. § 416.946(c), and the ALJ does so by considering all of the relevant

medical and other evidence in the record, id. § 416.945(a)(3).

              Social Security Ruling (“SSR”) 96-8p provides in pertinent part:

              The RFC assessment must first identify the individual's
              functional limitations or restrictions and assess his or her
              work-related abilities on a function-by-function basis, including
              the functions in paragraph (b), (c), and (d) of 20 C.F.R. §§
              404.1545 and 416.945. Only after that may RFC be expressed
              in terms of the exertional level of work, sedentary, light,
              medium, heavy and very heavy.

SSR 96-8p, 1996 WL 374184, at *1. The ruling further provides:

              The RFC assessment must include a narrative discussion
              describing how the evidence supports each conclusion, citing
              specific medical facts (e.g., laboratory findings) and nonmedical
              evidence (e.g., daily activities, observations). In assessing
              RFC, the adjudicator must discuss the individual's ability to
              perform sustained work activities in an ordinary work setting on

                                             13
              a regular and continuing basis (i.e., 8 hours a day, for 5 days a
              week, or an equivalent work schedule), and describe the
              maximum amount of each work-related activity the individual
              can perform based on the evidence available in the case
              record. The adjudicator must also explain how any material
              inconsistencies or ambiguities in the evidence in the case
              record were considered and resolved.

Id. at *7 (footnote omitted). Further, “[t]he RFC assessment must include a discussion of

why reported symptom-related functional limitations and restrictions can or cannot

reasonably be accepted as consistent with the medical and other evidence.” Id. Moreover,

“[t]he RFC assessment must always consider and address medical source opinions. If the

RFC assessment conflicts with an opinion from a medical source, the adjudicator must

explain why the opinion was not adopted.” Id.

              Here, the ALJ found that the plaintiff could perform light work except she

would need to alternate between sitting and standing every 30 minutes, provided she is not

off task; could never operate foot controls with her right leg; never climb ladders, ropes, or

scaffolds; occasionally climb ramps and stairs; occasionally balance on flat, dry, and level

surfaces, but never on wet or uneven surfaces; would need to utilize both hands to handle

objects greater than ten pounds; should never be exposed to open, moving, mechanical

parts, hazardous machinery, and unprotected heights; can read ordinary newspaper or

book print and avoid normal hazards in the workplace; and would be absent from work one

day per month (Tr. 22). In making the RFC assessment, the ALJ considered the medical

evidence, the plaintiff’s subjective complaints, and the medical opinion evidence (Tr. 22-26).

The ALJ concluded that the plaintiff’s impairments were accommodated by this very

restrictive RFC assessment (Tr. 24; see Tr. 22). As discussed below, the undersigned finds

the RFC assessment is based upon substantial evidence and is without legal error. Craig,

76 F.3d at 589 (stating that the court may not “undertake to re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment for that of the [Commissioner]”).



                                              14
Medical Opinions

              The plaintiff argues that the ALJ failed to properly consider the opinions of her

treating physician, Dr. Thompson, and the consultative examiner, Dr. Rojugbokan (doc. 16

at 8-14). The regulations require that all medical opinions in a case be considered. 20

C.F.R. § 416.927(b). The regulations further direct ALJs to accord controlling weight to a

treating physician’s opinion that is well-supported by medically-acceptable clinical and

laboratory diagnostic techniques and that is not inconsistent with the other substantial

evidence of record. Id. § 416.927(c)(2). If a treating physician’s opinion is not given

controlling weight, the ALJ must proceed to weigh the treating physician’s opinion, along

with all the other medical opinions of record, based upon the following non-exclusive list of

factors: (1) the examining relationship; (2) the length of the treatment relationship and the

frequency of the examinations; (3) the nature and extent of the treatment relationship; (4)

the evidence with which the physician supports his opinion; (5) the consistency of the

opinion; and (6) whether the physician is a specialist in the area in which he is rendering

an opinion. Id. § 416.927(c)(1)-(5).2 See also Johnson v. Barnhart, 434 F.3d 650, 654 (4th

Cir. 2005).

              As set out above, Dr. Thompson gave several medical opinions regarding the

plaintiff’s physical limitations.   In October 2014, shortly after the plaintiff’s CVA, Dr.

Thompson filled out paperwork for short term disability, although the plaintiff’s case worker

asked that it be permanent (Tr. 362-63). As the ALJ noted, Dr. Thompson encouraged the

plaintiff to become more active (Tr. 24; see Tr. 362-63). On March 17, 2015, Dr. Thompson

reported on a physician statement for DSS that the plaintiff’s disability was not permanent,



2
  These regulations apply for applications, like the plaintiff’s, filed before March 27, 2017.
See 20 C.F.R. § 416.927. For applications filed on or after March 27, 2017, a new
regulatory framework for considering and articulating the value of medical opinions has
been established. See id. § 416.920c. See also 82 Fed. Reg. 5844-01, 2017 WL 168819
(revisions to medical evidence rules dated Jan. 18, 2017, and ef fective Mar. 27, 2017).

                                              15
but was expected to last six months. She was able to sit, push/pull, keyboard, or lift and

carry for four hours per day, and she could stand, walk, climb stairs/ladders, knee/squat,

or bend/stoop for two hours each per day (Tr. 402-05). The ALJ gave the opinion “partial

weight,” noting that the opinion was close in time to the CVA and that the opinion indicated

that the plaintiff could actually do more than the RFC assessment provided (Tr. 25).

              Next, on April 5, 2015, Dr. Thompson completed a physician report for family

court in which he reported that the plaintiff was being treated for CVA, diabetes, peripheral

vascular disease, and DVT. He stated she was not able to work at her usual occupation

as a server, he considered her to be partially and permanently disabled, and he reported

she was unable to stand for long periods and had weakness and shortness of breath (Tr.

406). The ALJ noted that this opinion was within one year of the plaintiff’s original CVA,

which occurred in September 2014, and that the opinion did not indicate that the plaintiff

could not work at any occupation. The ALJ gave the opinion partial weight, finding that the

medical evidence indicated problems with the plaintiff’s lower extremities and that she

required a sit/stand option every 30 minutes. However, as the ALJ stated, a determination

that a claimant is unable to work is not a medical opinion and is instead an administrative

finding reserved to the Commissioner (Tr. 25). 20 C.F.R. § 416.927(d) (stating that an

opinion that a claimant is disabled is not a medical opinion but is instead an opinion on an

issue reserved to the Commissioner and that such a statement by a medical source does

not mean that the SSA will determine that the claimant is disabled).

              On November 3, 2015, Dr. Thompson noted that the plaintiff was capable

physically of attending class to learn a new vocation that did not require standing or great

physical effort, but her ability to do so was compromised by a lack of transportation.

However, he also stated that the plaintiff was “currently fully disabled,” but he hoped for

improvement with cessation of smoking and compliance with all medications, which Dr.

Thompson indicated was “a must for any hope of . . . quality of life” (Tr. 535-36). The ALJ

                                             16
noted that Dr. Thompson’s statements were inconsistent and demonstrated a lack of

familiarity with SSA regulations and that his statement that the plaintiff was fully disabled

was on an issue reserved for the Commissioner. Thus, the opinion was given little weight

(Tr. 26).

              On November 2, 2016, Dr. Thompson completed another DSS physician

statement, this time indicating that the plaintiff’s disability was permanent, and she was

unable to work or participate in activities to prepare for work. He opined the plaintiff could

sit, stand, and walk two hours each per day, but she needed to lay down often. Dr.

Thompson indicated that the plaintiff “can’t really sit to type” (Tr. 522-23). The ALJ also

considered this opinion and found that it was entitled to “partial weight.” Specifically, the

ALJ noted that Dr. Thompson listed only the plaintiff’s past CVA and diabetes as her current

impairments, and he did not explain why the plaintiff needed to lay down often or could not

sit and type (Tr. 25; see Tr. 522). The ALJ further observed that the longitudinal record did

not support these restrictions – for example, her examination the day before this opinion

indicated only the plaintiff’s report of limitations and not Dr. Thompson’s observations for

them or a medical basis (Tr. 25; see Tr. 529). As the ALJ noted, at the plaintiff’s November

1st examination, her range of motion was normal, her strength was only mildly

compromised, sensations were normal in her feet, and she had normal muscle tone with

some upper right extremity weakness (Tr. 25; see Tr. 530).

              The ALJ also considered the plaintiff’s neurological examination in January

2015 (Tr. 25; see also Tr. 23-24) in which Dr. Rojugbokan concluded that the plaintiff had

no problems sitting, was able to stand for about ten to 15 minutes, and had difficulty lifting

or carrying any object with the right hand (Tr. 342-45). As the ALJ noted, Dr. Rojugbokan’s

examination showed that the plaintiff walked with a slightly abnormal gait, tending to limp

and favor the right leg; her grip was 4/5 on the right and 5/5 on the left, and her ability to

use the hand and arm for fine and gross manipulation was normal; she was slightly ataxic,

                                             17
but had no involuntary movement; sensation was decreased on the right, but intact on the

left; she had normal reflexes and only slight muscular weakness in the right lower extremity

of about 4/5, while it was 5/5 in the left lower extremity; she had difficulty tandem walking

and had abnormal heel-to-shin performance on the right, but normal on the left; finger-to-

nose was normal on the left, but only slightly diminished on the right; alternating hand

motion was normal bilaterally; and she did not have any kind of assistive or ambulating

device (Tr. 23; see Tr. 342-45). The ALJ considered the opinion and gave it partial weight.

Specifically, the ALJ noted that Dr. Rojugbokan was a one-time examining source with

knowledge of the SSA’s regulations. The ALJ noted that the opinion was given within four

months of the plaintiff’s original CVA and that the plaintiff’s doctor expected improvement

with medical compliance (see Tr. 535-36). The ALJ further found the opinion to be

consistent with the plaintiff’s medical history and included bench work type jobs and a

sit/stand option in the RFC assessment to accommodate the plaintiff’s limitations (Tr. 25;

see Tr. 22 (RFC assessment including limitations to alternate between sitting and standing

every 30 minutes and utilizing both hands to handle objects greater than ten pounds)).

              Finally, the ALJ gave partial weight to the opinions of the state agency

physicians (Tr. 24; see Tr. 96-99, 109-112). The ALJ was required to consider the state

agency medical consultants’ assessments as opinion evidence as they “are highly qualified

and experts in Social Security disability evaluation.” See 20 C.F.R. § 416.913a(b). The ALJ

found that the plaintiff had greater limitations than those found by the state agency medical

consultants, noting that the medical record showed that the plaintiff had multiple strokes

after her initial stroke in September 2014 (Tr. 24), which post-dated the state agency

physicians’ decisions (see Tr. 479-83). Accordingly, the ALJ provided a more limited RFC

assessment than those opined by the state agency physicians (Tr. 22).




                                             18
              The undersigned finds that the ALJ sufficiently articulated her reasons for the

weight given to the medical opinions, and the findings are based upon substantial evidence.

Subjective Complaints

              The plaintiff further argues that the ALJ erred in the analysis of her subjective

complaints (doc. 16 at 12-14). The Fourth Circuit Court of Appeals has stated as follows

with regard to the analysis of a claimant’s subjective complaints:

              [T]he determination of whether a person is disabled by pain or
              other symptoms is a two-step process. First, there must be
              objective medical evidence showing the existence of a medical
              impairment(s) which results from anatomical, physiological, or
              psychological abnormalities and which could reasonably be
              expected to produce the pain or other symptoms alleged. . . .
              ***
              It is only after a claimant has met her threshold obligation of
              showing by objective medical evidence a medical impairment
              reasonably likely to cause the pain claimed, that the intensity
              and persistence of the claimant's pain, and the extent to which
              it affects her ability to work, must be evaluated.

Craig v. Chater, 76 F.3d 585, 594-95 (4th Cir. 1996) (citations and internal quotation marks

omitted) (emphasis in original). In Hines v. Barnhart, a Fourth Circuit Court of Appeals

panel held, "Having met his threshold obligation of showing by objective medical evidence

a condition reasonably likely to cause the pain claimed, [the claimant] was entitled to rely

exclusively on subjective evidence to prove the second part of the test, i.e., that his pain

[was] so continuous and/or severe that it prevent[ed] him from working a full eight-hour

day." 453 F.3d 559, 565 (4th Cir. 2006). However, the court in Hines also acknowledged

that "’[o]bjective medical evidence of pain, its intensity or degree (i.e., manifestations of the

functional effects of pain such as deteriorating nerve or muscle tissue, muscle spasm, or

sensory or motor disruption), if available should be obtained and considered.’" Id. at 564

(quoting SSR 90-1p, 1990 WL 300812). The court further acknowledged:

              While objective evidence is not mandatory at the second step
              of the test, “[t]his is not to say, however, that objective medical
              evidence and other objective evidence are not crucial to

                                               19
              evaluating the intensity and persistence of a claimant's pain
              and the extent to which it impairs her ability to work. They most
              certainly are. Although a claimant's allegations about her pain
              may not be discredited solely because they are not
              substantiated by objective evidence of the pain itself or its
              severity, they need not be accepted to the extent they are
              inconsistent with the available evidence, including objective
              evidence of the underlying impairment, and the extent to which
              that impairment can reasonably be expected to cause the pain
              the claimant alleges she suffers.”

Id. at 565 n.3 (quoting Craig, 76 F.3d at 595). See Johnson v. Barnhart, 434 F.3d 650, 658

(4th Cir. 2005); 20 C.F.R. § 416.929(c)(2) (“We must always attempt to obtain objective

medical evidence and, when it is obtained, we will consider it in reaching a conclusion as

to whether you are disabled. However, we will not reject your statements about the intensity

and persistence of your pain or other symptoms or about the effect your symptoms have

on your ability to work solely because the available objective medical evidence does not

substantiate your statements.”).

              A claimant’s symptoms, including pain, are considered to diminish his capacity

to work to the extent that alleged functional limitations are reasonably consistent with

objective medical evidence and other evidence. 20 C.F.R. § 416.929(c)(4). Furthermore,

“a formalistic factor-by-factor recitation of the evidence” is unnecessary as long as the ALJ

“sets forth the specific evidence [he] relies on” in evaluating the claimant’s subjective

symptoms. White v. Massanari, 271 F.3d 1256, 1261 (10th Cir. 2001). In making these

determinations, the ALJ's decision “must contain specific reasons for the weight given to

the individual's symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual's symptoms.” SSR 16-3p, 2017 WL 5180304, at *10 (applicable




                                             20
date Mar. 28, 2016). 3 The factors to be considered by an ALJ in evaluating the intensity,

persistence, and limiting effects of an individual’s symptoms include the following:

              (1) the individual's daily activities;

              (2) the location, duration, frequency, and intensity of the
              individual's pain or other symptoms;

              (3) factors that precipitate and aggravate the symptoms;

              (4) the type, dosage, effectiveness, and side effects of any
              medication the individual takes or has taken to alleviate pain or
              other symptoms;

              (5) treatment, other than medication, the individual receives or
              has received for relief of pain or other symptoms;

              (6) any measures other than treatment the individual uses or
              has used to relieve pain or other symptoms (e.g., lying flat on
              his or her back, standing for 15 to 20 minutes every hour, or
              sleeping on a board); and

              (7) any other factors concerning the individual's functional
              limitations and restrictions due to pain or other symptoms.

20 C.F.R. § 416.929(c).

              Here, the ALJ thoroughly discussed the plaintiff’s hearing testimony, including

her identified limitations such as blurry vision, difficulty shopping on her own, difficulty

standing up to prepare meals, difficulty writing, and fatigue, but found that while the

plaintiff’s medically determinable impairments could reasonably be expected to cause the


3
  Social Security Ruling 16-3p rescinded and superseded SSR 96-7p and became
applicable on March 28, 2016. 2017 WL 5180304, at *13. Because this application was
adjudicated after the date SSR 16-3p became applicable, the court has analyzed the
plaintiff’s allegations under that ruling. Id. at *13 n.27. The court observes that SSR 16-3p
discontinues use of the term “credibility,” but “‘the methodology required by both SSR 16-3p
and SSR 96-7, are quite similar. Under either, the ALJ is required to consider [the
claimant's] report of his own symptoms against the backdrop of the entire case record.’”
Best v. Berryhill, C.A. No. 0:15-cv-02990-DCN, 2017 WL 835350, at *4 n.3 (Mar. 3, 2017)
(alteration in original) (quoting Sullivan v. Colvin, C.A. No. 7:15-cv-504, 2017 WL 473925,
at *3 (W.D. Va. Feb. 3, 2017)). See also Keaton v. Colvin, C.A. No. 3:15-cv-588, 2017 WL
875477, at *6 (E.D. Va. Mar. 3, 2017) (“Effective as of March 28, 2016, SSR 16-3p
superseded SSR 96-7p. SSR 16-3p effectively removes the use of the term ‘credibility’ but
does not alter the substantive analysis.”).

                                               21
alleged symptoms, her statements concerning the intensity, persistence, and limiting effects

of the symptoms were not entirely consistent with the medical evidence and other evidence

in the record (Tr. 22-23). First, the ALJ noted evidence that the plaintiff “had not been

entirely compliant in taking prescribed medications, which suggests that the symptoms may

not have been as limiting as the claimant has alleged in connection with this application”

(Tr. 23). In January 2015, Dr. Thompson noted the plaintiff was “not taking Xarelto” (Tr.

356). The ALJ cited treatment notes from October 2015 indicating the plaintiff was taking

Xarelto “every other day or so” and hospital records from October 2016 noting the plaintiff

had “ongoing strokes since her last admission despite reportedly being on Xarelto” (Tr. 23;

see Tr. 482, 538).

              In addition, the ALJ cited evidence that the plaintiff’s “uncontrolled

hypertension and diabetes may play a role in her stroke history, and the evidence indicates

medical noncompliance with medication for those conditions as well” (Tr. 23) (citing Tr. 414-

520, 524-90). In January 2015, Dr. Thompson noted that the plaintiff’s lack of exercise,

smoking, and medication non-compliance aggravated her hypertension (Tr. 356-58). The

ALJ noted that treatment notes from September 2015 indicated good response to

hypertension medications, but subsequent treatment records in October 2016 showed that

the plaintiff’s hypertension and diabetes were uncontrolled, and she had been counseled

“multiple times” regarding medication compliance and smoking cessation (Tr. 532, 543).

The ALJ also noted that the while the plaintiff was encouraged to become more active with

regard to her DVT and blood clots in the legs, the plaintiff testified that she sat in bed all day

and did very little (Tr. 23) (citing Tr. 67-68, 359). See SSR 16-3p, 2017 WL 5180304, at *9

(“[I]f the individual fails to follow prescribed treatment that might improve symptoms, we may

find the alleged intensity and persistence of an individual's symptoms are inconsistent with

the overall evidence of record.”).



                                               22
              In evaluating the plaintiff’s subjective complaints, the ALJ also considered the

neurological examination findings from January 2015 showing that, although the plaintiff

walked with a slightly antalgic gait, tending to limp and favor the right leg, her grip strength

was 4/5 on the right and 5/5 on the left, and she had slight muscle weakness in the right

lower extremity, but 5/5 strength in the left lower extremity (Tr. 23-24; see Tr. 344). Also,

in November 2016, Dr. Thompson observed the plaintiff had normal musculoskeletal range

of motion; normal sensation in her feet; normal strength; normal finger-to-nose testing; and

some right upper extremity weakness (Tr. 23-24; see Tr. 529-30).

              The ALJ also noted her own observation at the hearing that the plaintiff was

able to ambulate without tripping or falling around the table, equipment, and chairs. The ALJ

emphasized that this was only one of many considerations in her analysis of the plaintiff’s

subjective complaints (Tr. 24). See Massey v. Astrue, C.A. No. 3:10-2943-TMC, 2012 WL

909617, at *4 (D.S.C. Mar. 16, 2012) (“As to the sit and squirm observations, the ALJ may

not solely base a credibility determination on his observations at a hearing; however, the

ALJ may include these observations in his credibility determination.”) (citations omitted);

SSR 16-3p, 2017 WL 5180304, at *7 (“The adjudicator will consider any personal

observations of the individual in terms of how consistent those observations are with the

individual's statements about his or her symptoms as well as with all of the evidence in the

file.”).

              Based upon the foregoing, the plaintiff has failed to demonstrate that the

ALJ’s evaluation of her subjective complaints is unsupported by substantial evidence or

controlled by an error of law.




                                              23
                      CONCLUSION AND RECOMMENDATION

             The Commissioner’s decision is based upon substantial evidence and is free

of legal error. Now, therefore, based upon the foregoing,

             IT IS RECOMMENDED that the Commissioner’s decision be affirmed.

             IT IS SO RECOMMENDED.

                                                s/Kevin F. McDonald
                                                United States Magistrate Judge

August 28, 2019
Greenville, South Carolina


The attention of the parties is directed to the important notice on the following page.




                                           24
         Notice of Right to File Objections to Report and Recommendation

               The parties are advised that they may file specific written objections to this
Report and Recommendation with the District Judge. Objections must specifically identify
the portions of the Report and Recommendation to which objections are made and the
basis for such objections. “[I]n the absence of a timely filed objection, a district court need
not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life
& Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

                Specific written objections must be filed within fourteen (14) days of the date
of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b);
see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5
may be accomplished by mailing objections to:

                                  Robin L. Blume, Clerk
                               United States District Court
                               300 East Washington Street
                             Greenville, South Carolina 29601

             Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment of the
District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v.
Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.
Schronce, 727 F.2d 91 (4th Cir. 1984).
Greenville, South Carolina




                                              25
